

Exhibit 10.3


Service Agreement No. 79864
Revision No. 5






SST SERVICE AGREEMENT








THIS AGREEMENT is made and entered into this 23 day of July, 2019, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and ROANOKE GAS COMPANY
("Shipper").


WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff'), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.


Section 2. Term. Service under this Agreement shall commence as of April 1,
2020, and shall continue in full force and effect until March 31, 2025.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
reg·ulations and Transporter's Tariff.


Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to:
(a) specified quantities (contract demand or commodity quantities); (b}
specified quantities above or below a certain level or all quantities if
quantities exceed a certain level; (c) quantities during specified time periods;
(d} quantities at specified points, locations, or other defined geographical
areas; (e) that a specified discounted rate will apply in a specified
relationship to the quantities actually transported (i.e., that the reservation
charge will
be adjusted in a specified relationship to quantities actually transported); (f)
production and/or reserves committed by the Shipper; and (g) based on a formula
including, but not limited to, published index prices for specific receipt
and/or delivery points or other agreed-upon pricing points, provided that the
resulting rate shall be no lower than the minimum nor higher than the maximum
applicable rate set forth in the Tariff. In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied
prospectively, commencing with the date a Commission order accepts revised
tariff sections. However, nothing contained herein shall be construed to alter a
refund obligation under applicable law for any period during which rates, which
had been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable.


Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 700 Louisiana St., Suite 700, Houston, Texas 77002-2700,
Attention: Customer Services and notices to Shipper shall be






--------------------------------------------------------------------------------





addressed to it at Roanoke Gas Company, President, P.O. Box 13007, Roanoke, VA
24030, Attention: Roanoke Gas Company, until changed by either party by written
notice.


Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): SST No.
79864, Revision No. 4.




ROANOKE GAS COMPANY
COLUMBIA GAS TRANSMISSION, LLC
 
 
 
 
 
 
By
Paul Schneider
By
Carol Wehlmann
 
Title
Engineer
Title
Manager
 
Date
July 23, 2019
Date
July 5, 2019
 







--------------------------------------------------------------------------------




 
 
 
Revision No. 5
 
 
 
 
 
 
 
 
Appendix A to Service Agreement No. 79861
Under Rate Schedule FTS
between Columbia Gas Transmission, LLC ("Transporter")
and Roanoke Gas Company ("Shipper")
 
 
 
 
 
 
 
 
Transportation Demand
 
 
 
 
 
 
Transportation
Recurrence
Begin Date
End Date
Demand Dth/day
Interval
4/1/2020
3/31/2025
25,364
10/1-3/31
4/1/2020
3/31/2025
12,682
4/1-9/30
 
 
 
 







--------------------------------------------------------------------------------




Primary Receipt Points
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Maximum
 
 
 
 
 
 
 
 
 
Daily
 
 
 
 
 
Scheduling
 
 
 
Quantity
 
 
Recurrence
Begin Date
End Date
Point No.
Scheduling Point Name
 
 
(Dth/day)
 
 
Interval
4/1/2020
3/31/2025
STOR
RP Storage Point TCO
 
 
25,364
 
 
10/1-3/31
4/1/2020
3/31/2025
STOR
RP Storage Point TCO
 
 
12,682
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Primary Delivery Points
 
 
 
 
 
 
Maximum
 
Minimum
 
 
 
 
 
 
 
Daily
 
Delivery
 
 
 
 
 
 
 
Delivery
Design Daily
Pressure
 
 
 
Scheduling
 
Measuring
 
Obligation
Quantity
Obligation
Recurrence
Begin Date
End Date
Point No.
Scheduling Point Name
Point No.
Measuring Point Name
(Dth/day) 1/
(Dth/day) 1/
(psig) 1/
Interval
4/1/2020
3/31/2025
62
ROANOKE GAS CO
802697
GALA/ROANOKE
55,873
 
500
10/1-3/31
4/1/2020
3/31/2025
62
ROANOKE GAS CO
802697
GALA/ROANOKE
43,191
 
500
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/ Application of MDDOs, DDQs and ADQs, minimum pressure and/or hourly flowrate
shall be as follows:



Unless Measuring Point specfic Maximum Daily Delivery Obligations (MDDOs) are
specified in a separate firm service agreement between Transporter and Shipper,
Transporter's aggregate MDDO, under this and any other service agreement between
Transporter and Shipper, at the Measuring Points listed above shall not exceed
the MDDO quantities set forth above for each Measuring Point. Any Measuring
Point specific MDDOs in a separate firm service agreement between Transporter
and Shipper shall be additive to the individual MDDOs set forth above.




--------------------------------------------------------------------------------







The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's FERC Gas Tariff is incorporated herein by
reference for purposes of listing valid secondary interruptible receipt and
delivery points.


    Yes _X_ No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section
42 of the General Terms and Conditions of Transporter's FERC Gas Tariff .
Yes _X_ No {Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter's FERC as Tariff.

    Yes _X_ No (Check applicable blank) The MDDOs, ADQs, and/or DDQs set forth
in Appendix A to Shipper's    Service Agreement No.    are incorporated herein
by reference.
Yes _X_ No {Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4. Right of first refusal rights, if any, applicable to this interim capacity
are limited as provided for in General Terms and Conditions Section 4.

Yes _X_ No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any. applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.





ROANOKE GAS COMPANY
COLUMBIA GAS TRANSMISSION, LLC
 
 
 
 
 
 
By
Paul Schneider
By
Carol Wehlmann
 
Title
Engineer
Title
Manager
 
Date
July 23, 2019
Date
July 5, 2019
 





